        Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

TRACY JOHNSON, individually and as an
Idaho resident, TONI KREITER,
individually and as an Idaho resident,           Case No. 1:19-CV-364-BLW
RENE WHITNECK, individually and as an
Idaho resident, and LINDA ELLIS,                 MEMORANDUM DECISION
individually and as an Idaho resident,           AND ORDER

             Plaintiffs,

      v.

CANYON COUNTY, IDAHO, by and
through the members of its Board of
County Commissioners, LESLIE VAN
BEEK,TOM DALE, PAM WHITE, each
sued in their official capacity; and KIERAN
DONAHUE, in his official capacity as
Sheriff of Canyon County; VITALCORE
HEALTH STRATEGIES, LLC, a Kansas
limited liability company doing business in
Idaho,

             Defendants.


                                 INTRODUCTION

      The Court has before it a motion for partial summary judgment filed by plaintiff

and a motion for summary judgment filed by the defendant Canyon County. The Court

heard oral argument on August 26, 2020. For the reasons explained below, the Court will




Memorandum Decision & Order – page 1
         Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 2 of 9




grant in part and deny in part the motion for partial summary judgment filed by plaintiff

and deny the motion for summary judgment filed by Canyon County.

                             LITIGATION BACKGROUND

       Plaintiffs are four female Licensed Practical Nurses (LPN) who worked for

Canyon County. They have sued Canyon County claiming that they were paid less than

their male counterpart for the same work in violation of the Equal Pay Act (EPA) and the

Idaho Equal Pay Act. In an earlier decision and a subsequent stipulation all defendants

were dismissed except for Canyon County.

       The County has now filed a motion for summary judgment arguing that the pay

differential in this case was the result of a mistake and thus not a violation of the EPA or

the Idaho EPA. Plaintiffs responded with a motion for partial summary asking the Court

to dismiss the mistake defense and to find as a matter of law that defendants violated the

EPA (and the Idaho EPA) and acted willfully in doing so.

       In this case there is no dispute that a male LPN, Robert Predmore, was paid more

than the plaintiffs, who are female LPNs and who performed the same work as Predmore.

The County argues, however, that the pay differential was the result of a mistake that

occurred when Predmore was erroneously labeled as a Registered Nurse (RN) and given

the higher wage granted to RNs. Defendants argue that this mistake is a full defense to

an EPA claim and should result in dismissal of this action. Plaintiffs respond that the

mistake is not a defense, that the pay differential is a violation of the EPA and was done

willfully. If the plaintiffs’ motion is granted, the only issue remaining for litigation is

damages.

Memorandum Decision & Order – page 2
         Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 3 of 9




                              FACTUAL BACKGROUND

       Robert Predmore was hired as an LPN in 2013 by Canyon County. At the time he

was hired, he was given a Position Control Number (“PCN”) that was previously held by

an RN. Tagging Predmore with that PCN created a potential for confusion given that

Predmore was only an LPN but now had a PCN associated with a prior RN. An RN was

allowed to perform a broader scope of work duties than an LPN and was consequently

required to have greater qualifications. To avoid this potential confusion, the County

argues that it would typically designate the employee as an “underfill” – that is, an

employee who did not meet the qualifications assumed by the PCN. That would

essentially be a signal to not rely on the PCN in making any personnel decisions,

including wage decisions, regarding that employee. But here, the County asserts,

Predmore was never designated as an “underfill” because the person responsible for

making that designation had a serious illness that ultimately took her life.

       The inaccurate PCN made no difference to Predmore for several years. But in

2016 the County overhauled its compensation plan. This included inputting information

into Excel spreadsheets that tracked position titles, position control numbers, hourly rates

of pay, salaries, and years of employment with the County. The County formed a

Compensation Committee, staffed with department heads and other designees who,

among other things, determined applicable pay ranges, slotted employees within them,

and addressed other compensation issues. Members of the Compensation Committee

included the Director of Human Resources, the Controller, the Chief Deputy for the

Sheriff’s Office and a member of the Legal Department. To review the 850 County

Memorandum Decision & Order – page 3
        Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 4 of 9




employees and all their associated data, the Committee created Excel Spreadsheets, as

described below:

        The Compensation Committee entered all of the data collected into a
        complex multi-page Excel Spreadsheet with dozens of columns. Each of
        the columns could be collapsed in order to be able to review the pertinent
        information more closely. This often included the collapsing of names
        within the spreadsheet so that the Compensation Committee was not
        aware of the names of any individual employee.

See Statement of Undisputed Facts (Dkt. No. 35-2) at ¶ 51 (emphasis added). Those

spreadsheets contained the names of each employee so that it was possible to link the

name of the employee to the data associated with that employee. But a member of the

Committee, Zach Wagoner, states that the column with names was collapsed so it could

not be seen, and he added that “[w]e did not review the individual persons who were

holding the positions and we did not consider the gender of the persons holding the

positions.” See Wagoner Declaration (Dkt. No. 35-5) at ¶ 7. Wagner attaches a copy of

the Excel Spreadsheet showing the names of the employees blacked out to illustrate what

the Committee members saw when they examined the Spreadsheets. Id. at Exh. A.

      It is odd, given Wagner’s categorical denial of seeing the names of employees,

that the County states in its Statement of Undisputed Facts – as quoted above – that the

collapsing of the columns in the Spreadsheet “often included the collapsing of names”

implying that sometimes the names were revealed. See Statement of Undisputed Facts

supra, (emphasis added).

      The Excel Spreadsheet identifies Predmore’s job title as “RN” and he was

accordingly given a raise to the higher salary level of an RN in the 2016 compensation


Memorandum Decision & Order – page 4
         Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 5 of 9




overhaul even though he did not hold that designation. This was a mistake, the County

argues, that cannot constitute a violation of the EPA or the Idaho EPA.

                                        ANALYSIS

       To establish a prima facie case of wage discrimination under the EPA, an

employee need only show that “the employer pays different wages to employees of the

opposite sex for substantially equal work.” Rizo v. Yovino, 950 F.3d 1217, 1222 (9th Cir.

2020). “The Equal Pay Act creates a type of strict liability; no intent to discriminate need

be shown.” Maxwell v. Tucson, 803 F.2d 444, 446 (9th Cir. 1986). Plaintiffs have made

out a prima facie case by showing that Predmore, a male, received a higher wage for

substantially similar LPN work than the four female plaintiffs. The County’s defense of

mistake is not relevant to plaintiffs’ prima facie case because intent is irrelevant to the

prima facie case.

       The burden of persuasion now shifts to the County to show that the wage disparity

is permitted by one of the four statutory exceptions to the EPA: (i) a seniority system, (ii)

a merit system; (iii) a system which measures earnings by quantity or quality of

production; or (iv) a system that creates a differential based on any other factor other than

sex. See 29 U.S.C. § 206(d)(1). Defendants claim that their mistake falls within the

fourth exception.

       The Ninth Circuit “requires that the fourth exception be read in relation to the

three exceptions that precede it, as well as in relation to the ‘equal work’ principle to

which it is an exception.” Rizo, 950 at 1224. “Because the three enumerated exceptions

are all job-related, and the elements of the ‘equal work’ principle are job-related,

Memorandum Decision & Order – page 5
           Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 6 of 9




Congress’ use of the phrase ‘any other factor other than sex’ (emphasis added) signals

that the fourth exception is also limited to job-related factors.” Id. “In the EPA, the first

three exceptions – seniority systems, merit systems, and productivity systems – relate to

job experience, job qualifications, and job performance. Because the enumerated

exceptions are all job-related, the more general exception that follows them refers to job-

related factors too.” Id.

          By the County’s own argument, the pay differential was not based on any job-

related factors but was based instead on blind adherence to a PCN. Blind adherence to a

classification number is actually the opposite of a job-related factor because it is blind to

anything akin to job experience, qualifications, or performance. Hence, under Rizo, that

mistake cannot qualify under the fourth exception to the EPA. The Court finds as a

matter of law that plaintiffs are entitled to a partial summary judgment dismissing the

defendants’ defense of mistake to the EPA claim. Because it is undisputed that the Idaho

EPA claim is governed by the same analysis as EPA claims, the Court will likewise hold

dismiss the mistake defense to the Idaho EPA claim.

          The plaintiff has established a prima facie case and the County has no defense

under the four statutory exceptions. Therefore, the Court will grant plaintiffs’ motion for

partial summary judgment finding that Canyon County violated the EPA and Idaho’s

EPA by paying a male LPN more than the four female LPNs who are plaintiffs in this

action.

          The Court turns next to the cross-motions on the issue of willfulness – the County

seeks to dismiss the claim and plaintiffs seek a partial summary judgment on the claim.

Memorandum Decision & Order – page 6
         Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 7 of 9




However, substantial questions of fact preclude summary judgment for either side. The

Court will not repeat the County’s evidence that the wage differential was a mistake, and

on this issue a mistake is relevant – conduct that is the result of a mistake is not willful.

But the plaintiffs have submitted contrary evidence. For example, Predmore was hired as

an LPN. The position he applied for and was interviewed for was an LPN position, not

an RN underfill position. His hiring paperwork shows that his job title was “LPN” and

he was paid as an LPN was several years. During those years he had the PCN

designation previously granted to an RN, but the PCN apparently made no difference

because he was paid as an LPN from 2013 to 2016. Why did the PCN suddenly make a

difference in 2016 when it had made no difference from 2013 to 2016? That is a question

for which there is no clear answer in the record.

       The County was aware of his status because they assigned him only LPN work, ,

and evaluated him as an LPN. While the County argues that the Excel Spreadsheet in

2016 blacked out the names and granted Predmore the RN job title due to blind

adherence to the PCN, the Excel Spreadsheet nowhere contains Predmore’s PCN (or any

employee’s PCN for that matter). There is, however, an email in the record, dated July

16, 2019, between County Human Resources staff uncovering the fact that Predmore was

not an RN and stating that “he [Predmore] was changed to an RN in 2014.” Does that

mean that Predmore was designated as an RN in 2014, two years before the

compensation overhaul? If so, was it done intentionally? There is no explanation in this

record as to that change.



Memorandum Decision & Order – page 7
         Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 8 of 9




       At any rate, there is substantial evidence on both sides of the issue of willfulness

that precludes a summary judgment on that issue.

Conclusion

       For the reasons set out above, the Court will (1) deny the motion for partial

summary filed by the plaintiff on the issue of willfulness; (2) grant the motion for partial

summary judgment filed by plaintiff dismissing the defense of mistake to the claims

based on the EPA and Idaho EPA; and (3) deny the motion for partial summary judgment

filed by the County.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for summary

judgment filed by defendant Canyon County (docket no. 35) is DENIED.

       IT IS FURTHER ORDERED, that the motion for partial summary judgment filed

by plaintiffs (docket no. 40) is GRANTED IN PART AND DENIED IN PART. It is

granted to the extent it seeks to dismiss the mistake defense and to find as a matter of law

that Canyon County violated the Equal Pay Act and Idaho Equal Pay Act but is denied to

the extent it seeks summary judgment on the issue of willfulness.




Memorandum Decision & Order – page 8
        Case 1:19-cv-00364-BLW Document 47 Filed 08/27/20 Page 9 of 9




                                         DATED: August 27, 2020


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




Memorandum Decision & Order – page 9
